Exhibit 10.1

 

(EXECUTION COPY)

 

SUBSCRIPTION AGREEMENT

 

by and among

 

21st Century Oncology Investments, LLC,

 

21st Century Oncology Holdings, Inc.,

 

21st Century Oncology, Inc., and

 

Canada Pension Plan Investment Board

 

Dated as of September 26, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I.

PURCHASE AND SALE

 

 

 

1.1

Sale and Issuance of the Shares

1

1.2

Closing

1

1.3

Closing Deliveries

1

 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF PARENT AND THE COMPANY

 

 

 

2.1

Organization and Good Standing

2

2.2

Authority; No Conflict

2

2.3

Capitalization; Issuance of Shares

3

2.4

Commission Filings

5

2.5

Financial Statements; Controls

5

2.6

Title to Properties

6

2.7

No Undisclosed Liabilities

7

2.8

Taxes

7

2.9

Material Adverse Effect

8

2.10

Employee Benefits

8

2.11

Labor Relations; Compliance

9

2.12

Compliance with Legal Requirements; Governmental Authorizations

9

2.13

Legal Proceedings; Orders

12

2.14

Absence of Certain Changes and Events

12

2.15

Contracts; No Defaults

13

2.16

Insurance

13

2.17

Environmental Matters

14

2.18

Intellectual Property

14

2.19

Relationships with Related Persons

14

2.20

Brokers or Finders

15

2.21

1940 Act

15

2.24

Subsidiary Distributions and Payments

15

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

 

 

3.1

Organization

15

3.2

Authority; No Conflict

15

3.3

Investment Representations

16

3.4

Brokers or Finders

16

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV.

COVENANTS

 

 

 

4.1

Use of Proceeds

16

4.2

Continuing Information Access; Due Diligence

17

4.3

Costs and Expenses

17

4.4

Conduct of Business by the Company

17

4.5

Governmental Filings

18

4.6

New York Proton Center

19

4.7

Issuance of Warrants

19

 

 

 

ARTICLE V.

[RESERVED]

 

5.1

Payment Obligations

19

 

 

 

ARTICLE VI.

CLOSING CONDITIONS

 

 

 

6.1

Conditions to Obligations of Purchaser

19

6.2

Conditions to Obligations of the Company

21

6.3

Frustration of Closing Conditions

21

 

 

 

ARTICLE VII.

INDEMNIFICATION

 

 

 

7.1

Parent and Company Indemnification

21

7.2

Purchaser Indemnification

22

7.3

Indemnification Procedures

22

7.4

Exclusion of Other Remedies

23

7.5

Investigation and Waivers

23

7.6

Tax Treatment of Indemnity Payments

23

 

 

 

ARTICLE VIII.

TERMINATION

 

 

 

8.1

Termination

23

8.2

Effect of Termination

24

 

 

 

ARTICLE IX.

MISCELLANEOUS

 

 

 

9.1

Survival

24

9.2

Public Announcements

25

9.3

Waiver

25

9.4

Notices

25

9.5

Consent to Jurisdiction

27

9.6

Further Assurances

27

 

ii

--------------------------------------------------------------------------------


 

9.7

Entire Agreement and Modification

27

9.8

Specific Performance

28

9.9

Construction

28

9.10

Severability

28

9.11

Binding Effect; Assignment; No Third-Party Beneficiaries

28

9.12

Restricted Information

28

9.13

Governing Law

29

9.14

Waiver of Jury Trial

29

9.15

Execution of Agreement; Counterparts

29

9.16

Currency

29

9.17

No Personal Liability of Directors, Officers, Owners, Etc.

29

9.18

30% Rule Compliance

30

 

iii

--------------------------------------------------------------------------------


 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (the “Agreement”), dated as of September 26, 2014,
is by and among 21st Century Oncology Investments, LLC, a Delaware limited
liability company (“Parent”), 21st Century Oncology Holdings, Inc., a Delaware
corporation (the “Company”), 21st Century Oncology, Inc., a Florida corporation
(“Opco”), and Canada Pension Plan Investment Board, a Canadian federal Crown
corporation (“Purchaser”; each of Company and Purchaser a “Party”).  All
capitalized terms not otherwise defined herein shall have the meanings given
such terms in Annex A of this Agreement.

 

Recitals

 

WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, shares of the Company’s Series A
Convertible Preferred Stock, on the terms and conditions set forth herein (the
“Purchase Transaction”), with all of the proceeds of such Purchase Transaction
to be used by the Company in the manner contemplated by Exhibit A hereto.

 

Agreement

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the parties, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I.
PURCHASE AND SALE

 

1.1                               Sale and Issuance of the Shares.  The
Purchaser shall purchase from the Company, for an aggregate purchase price equal
to the Subscription Price, and the Company shall issue and sell to Purchaser, in
each case, upon the terms and subject to the conditions of this Agreement,
385,000 shares of Series A Convertible Preferred Stock (such shares of Series A
Convertible Preferred Stock issued to the Purchaser pursuant to this Section 1.1
are referred to herein as the “Shares”).  For the avoidance of doubt, the
aggregate discount Purchaser shall receive on the purchase of the Shares, based
on the Subscription Price paid by Purchaser and the aggregate Stated Value of
the Shares (as defined in the Certificate of Designations) immediately following
the Closing, shall be equal to $60,000,000.

 

1.2                               Closing.  Unless this Agreement has been
terminated pursuant to Section 8.1, subject to the satisfaction or waiver of the
conditions set forth in Article VI, the closing of the purchase and issuance of
the Shares (the “Closing”) contemplated by this Agreement shall take place at
the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, NY 10022,
immediately following the execution and delivery of this Agreement, but subject
to the satisfaction or waiver of the latest to occur of the conditions set forth
in Article VI or at such other place as the Purchaser and the Company may
mutually agree (such date of Closing, the “Closing Date”).

 

1.3                               Closing Deliveries. Subject to the
satisfaction or waiver at or prior to the Closing of the conditions set forth in
Article VI, at the Closing:

 

--------------------------------------------------------------------------------


 

(a)                                 Purchaser shall pay to the Company the
amount payable pursuant to Section 1.1 by wire transfer of immediately available
funds to an account which shall have been designated by the Company at least two
(2) Business Days prior to the anticipated Closing Date.

 

(b)                                 The Company shall deliver to Purchaser one
or more certificates representing the Shares against payment to the Company of
the amount payable pursuant to Section 1.1.

 

(c)                                  Purchaser shall deliver to the Company a
correct, complete and signed IRS Form W-8 EXP at the Closing or as soon as
reasonably practicable thereafter.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF PARENT AND THE COMPANY

 

Parent and the Company, jointly and severally, represent and warrant to
Purchaser that, except as may be set forth in the schedules hereto, or , other
than for purposes of Section 2.1, 2.2, 2.3, 2.4, 2.5, 2.15, 2.19, 2.20 or 2.21,
as may be expressly disclosed in the Commission Documents:

 

2.1                               Organization and Good Standing.

 

(a)                                 The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
Parent and each of the Company’s subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized, except where the failure to be so organized, existing or
in good standing would not, individually or in the aggregate, be materially
adverse to the Company and its Subsidiaries, taken as a whole. Each of Parent,
the Company and its subsidiaries is duly qualified or licensed to do business in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes qualification or licensing
necessary, except for such failures to be so qualified or licensed that would
not, individually or in the aggregate, be materially adverse to the Company and
its Subsidiaries, taken as a whole.  Each of Parent, the Company and its
subsidiaries has the requisite power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted, in each
case, in all material respects.

 

(b)                                 True and correct copies of the Organization
Documents of Parent, the Company and its subsidiaries have been made available
to Purchaser.

 

2.2                               Authority; No Conflict.

 

(a)                                 The execution, delivery and performance of
the Transaction Agreements and the consummation of the transactions contemplated
thereby (together, including, without limitation, the issuance and conversion of
equity or debt thereunder, the “Contemplated Transactions”), are within the
Company’s (and, as applicable, Parent’s and Opco’s) corporate or limited
liability company powers and have been duly authorized by all necessary action
on the part of the Company (and, as applicable, Parent and Opco) and their
respective equityholders, and no other corporate or limited liability company
action will be required on the part of the Company (or, as applicable, Parent
and Opco) or otherwise that is necessary to authorize the execution, delivery
and performance by the Company (or Parent or Opco) of the Transaction Agreements
or the

 

2

--------------------------------------------------------------------------------


 

consummation of the Contemplated Transactions.  The Transaction Agreements are,
assuming due authorization, execution and delivery by the Purchaser and the
other parties thereto, the legal, valid and binding obligation of the Company
(or, as applicable, Parent), enforceable against the Company (or, as applicable,
Parent and Opco) in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights, and to general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

(b)                                 The execution and delivery of the
Transaction Agreements by the Company (and, as applicable, Parent or Opco) the
consummation of the Contemplated Transactions do not, and the performance by the
Company (and, as applicable, Parent and Opco) of their respective obligations
hereunder will not, (i) violate any provision of the Organization Documents of
Parent, the Company or any subsidiary of the Company, (ii) violate any Legal
Requirement applicable to Parent, the Company or any of its subsidiaries or by
which any property or asset of Parent, the Company or any of its subsidiaries is
bound or affected or (iii) require any Consent under, result in any breach of or
any loss of any benefit under, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
(including, without limitation, any employees or directors of the Company or any
of its subsidiaries) any right of payment under, termination, recapture,
vesting, amendment, acceleration or cancellation of, or result in the creation
of an Encumbrance (except for liens contemplated by the Loan Agreements) on any
property or asset of Parent, the Company or any of its subsidiaries pursuant to,
any Contract to which Parent, the Company or any of its subsidiaries is a party,
or Governmental Authorization held by Parent, the Company or any of its
subsidiaries, except, with respect to clauses (ii) and (iii), for any such
violations, requirements, Consents, breaches, defaults, Encumbrances or other
occurrences which would not, individually or in the aggregate, be materially
adverse to Company and its subsidiaries, taken as a whole, or have a material
adverse effect on the consummation of the Contemplated Transactions.

 

(c)                                  The execution and delivery of the
Transaction Agreements by the Company (and, as applicable, Parent and Opco) do
not, and the performance of the Transaction Agreements and of the Contemplated
Transactions by the Company (and, as applicable, Parent and Opco) will not,
assuming the accuracy of the information provided by Purchaser to Company with
respect thereto, (i) require any Consent of, filing with, or notification to,
any Person other than a Governmental Body, by Parent, the Company or any of its
subsidiaries, or (ii) require any Consent of, filing with, or notification to,
any Governmental Body by Parent, the Company or any subsidiary of the Company,
except for such Consents, filings and/or notifications required by the HSR Act,
if any, except, with respect to clauses (i) and (ii), where failure to obtain
such Consent or make such filing or notification would not, individually or in
the aggregate, be materially adverse to Company and its subsidiaries, taken as a
whole, or have a material adverse effect on the consummation of the Contemplated
Transactions.

 

2.3                               Capitalization; Issuance of Shares.

 

(a)                                 Parent has not conducted and does not
conduct any activities other than those incident to its ownership of all of the
issued and outstanding shares of Common Stock of the Company.  Schedule
2.3(a) lists all of the record holders of interests (or rights to acquire

 

3

--------------------------------------------------------------------------------


 

interests) in Parent and the number of interests held.  Parent owns no equity
securities in any Person other than the Company.

 

(b)                                 The Company conducts no activities other
than incident to its ownership of its subsidiaries.  After giving effect to the
Certificate of Amendment to the Certificate of Incorporation of the Company,
dated as of the date hereof and filed immediately prior to the execution of this
Agreement, the authorized capital stock of the Company consists of 1,000,000
shares of Common Stock, of which 1,028 shares shall be issued and outstanding,
and 3,500,000 shares of preferred stock of the Company, par value $0.001 per
share (the “Preferred Stock”), none of which is issued and outstanding.  Parent
is the holder of all of the issued and outstanding shares of Common Stock of the
Company.

 

(c)                                  Other than as set forth on Schedule
2.3(c) or pursuant to the Contemplated Transactions, there are no securities,
options, warrants, calls, rights or other Contracts to which Parent, the Company
or any of its subsidiaries is a party, or by which the Parent, Company or any of
its subsidiaries is bound, obligating Parent, the Company or any of its
subsidiaries to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of, or other equity or voting securities or interests
in, or securities convertible into, or exchangeable or exercisable for, shares
of Common Stock, or other equity or voting securities or interests in, Parent,
the Company or any of its subsidiaries or obligating Parent, the Company or any
of its subsidiaries to issue, grant, extend or enter into any such security,
option, warrant, call, right or Contract.

 

(d)                                 Other than as set forth on Schedule 2.3(d),
there are no Contracts between Parent or the Company or any of its subsidiaries,
on the one hand, and any Person, on the other hand, granting such Person the
right to require Parent, the Company or any of its subsidiaries to file a
registration statement under the Securities Act with respect to any securities
owned or to be owned by such Person or to require the Company or any of its
subsidiaries to include such securities in the securities registered pursuant to
this Agreement (or in any securities being registered pursuant to any other
registration statement filed by the Company or any of its subsidiaries under the
Securities Act).

 

(e)                                  Schedule 2.3(e) sets forth all authorized
and issued and outstanding equity securities and other securities convertible or
exchangeable for equity securities of each direct or indirect subsidiary of the
Company and the ownership thereof.  The outstanding equity securities of each
such subsidiary that are owned directly or indirectly, by the Company or one or
more subsidiaries of the Company are owned free and clear of all Encumbrances
other than Encumbrances granted under the terms of or in connection with the
Loan Agreements.  All of the outstanding equity securities of the Company and
each of its subsidiaries have been duly authorized and validly issued and are
fully paid and non-assessable.  All of the outstanding equity securities and
other securities convertible or exchangeable for equity securities of the
Company or any of its subsidiaries were validly issued in compliance with the
Securities Act, the Exchange Act and any other applicable Legal Requirement,
except for immaterial failures to comply with any such other Legal
Requirements.  Other than as set forth on Schedule 2.3(e) hereto, neither the
Company nor any of its subsidiaries owns, or has any Contract to acquire, any
equity securities of any Person (other than a subsidiary of the Company) or any
direct or indirect equity or ownership interest in any other business.

 

4

--------------------------------------------------------------------------------


 

(f)                                   The issuance of the Shares and all other
equity and debt securities issuable pursuant to the Transaction Agreements have
been duly authorized and, upon issuance in accordance with the terms of this
Agreement and the other applicable Transaction Agreements, the Shares and such
other equity and debt securities will be validly issued, fully paid and
non-assessable and free from all Encumbrances other than Encumbrances created by
Purchaser.

 

(g)                                  The use of proceeds listed on Exhibit A are
reasonably expected by the Company to result in increased cash flow of at least
$20 million for the Company and its consolidated subsidiaries from the pro forma
cash interest savings and EBITDA from acquisitions specified on such Exhibit on
a pro forma basis during the 12 month period following the Closing.

 

(h)                                 As of the Closing, neither the Company nor
any of its subsidiaries shall have any liabilities or obligations in respect of
the New York Proton Center Project other than pursuant to the Amended and
Restated Operating Agreement of New York Proton Management, LLC, a New York
limited liability company (“NYPM”), dated as of March 18, 2014, by and among
Opco and the other parties thereto (“NYPM LLC Agreement”).

 

2.4                               Commission Filings.  The Company’s Annual
Report on Form 10-K for the year ended December 31, 2013, and all other reports,
schedules, forms, prospectuses, proxy statements and other documents filed or
furnished by the Company with the Commission since November 24, 2011
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated therein by reference, as such statements and reports may
have been amended since their filing, the “Filed Documents”), when they were
filed with the Commission conformed in all material respects to the requirements
of the Exchange Act and the rules and regulations of the Commission thereunder,
and none of such Filed Documents, as of their respective dates (as updated,
amended, restated or corrected in a subsequent Filed Document dated prior to the
date of this Agreement), contained an untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

2.5                               Financial Statements; Controls.

 

(a)                                 As of their respective dates, the audited
consolidated financial statements (the “Audited Financial Statements”) of the
Company as of and for the years ended December 31, 2013 (the “Audited Balance
Sheet Date”), December 31, 2012, and December 31, 2011, included in the Filed
Documents and the unaudited consolidated financial statements of the Company as
of and for the six months ended June 30, 2014, included in the Filed Documents
(such unaudited consolidated financial statements are referred to herein as the
“Interim Financial Statements”, and together with the Audited Financial
Statements, the “Financial Statements”) were prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except as may be indicated in the related
notes and schedules thereto, or, in the case of unaudited financial statements,
as may be permitted by Commission rules and regulations and subject, in the case
of the unaudited statements, to normal, immaterial year-end adjustments.  The
consolidated balance sheets (including the related notes) included in such
Financial Statements (as updated, amended, restated or corrected in a subsequent
Commission Document) fairly present, in all material respects, the consolidated
financial position of the Company and its consolidated subsidiaries at the
respective dates

 

5

--------------------------------------------------------------------------------


 

thereof, and the consolidated statements of operations, stockholders’ equity and
cash flows (in each case, including the related notes) included in such
Financial Statements (as updated, amended, restated or corrected in a subsequent
Filed Document dated prior to the date of this Agreement) fairly present, in all
material respects, the consolidated statements of operations, stockholders’
equity and cash flows of the Company and its consolidated subsidiaries as of the
respective dates thereof and for the periods indicated, subject, in the case of
the unaudited statements, to normal, immaterial year-end audit adjustments.

 

(b)                                 The interim cash flow and other financial
information made available to Purchaser listed on Schedule 2.5(b) has been
prepared from the books and records of the Company and its subsidiaries,
maintained in the ordinary course of business, consistent with past practices.  
Any forecasts or other pipeline information listed on such schedule has been
prepared in good faith based upon currently available information.

 

(c)                                  The Company has established and maintains
disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act), which (i) are reasonably designed to
ensure that material information required to be disclosed by the Company,
including its consolidated subsidiaries, in the reports that it files under the
Exchange Act is made known to the Company’s principal executive officer and its
principal financial officer or persons performing similar functions by others
within the Company, particularly during the periods in which the periodic
reports required under the Exchange Act are being prepared; (ii) have been
evaluated for effectiveness as of December 31, 2013; and (iii) are effective in
all material respects to perform the functions for which they were established. 
Based on the evaluation of its disclosure controls and procedures as of
December 31, 2013, the Company is not aware of (i) any significant deficiency in
the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls that has not been remedied, or (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls. Since the date of
the most recent evaluation of such disclosure controls and procedures, there
have been no significant changes in the design or operation of internal controls
nor has the Company identified any significant deficiencies or material
weaknesses with respect to internal controls.

 

(d)                                 The Company and its subsidiaries have a
system of internal control over financial reporting sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of its consolidated financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the reported accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

2.6                               Title to Properties.   The Company and each of
its subsidiaries have good, valid and, to the extent that the construct exists
under applicable Legal Requirements, marketable title in fee simple to, or a
leasehold, subleasehold, easement, possessory rights or similar interest in, all
real property and good and valid title to all personal property owned by them,
in each case free and clear of all liens, encumbrances, defects, equities or
claims except for liens

 

6

--------------------------------------------------------------------------------


 

contemplated by the Loan Agreements or as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and its subsidiaries; all assets held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
assets by the Company and its subsidiaries taken as a whole.  For the avoidance
of doubt, this Section 2.6 does not cover intellectual property matters, which
are the subject of Section 2.18.

 

2.7                               No Undisclosed Liabilities.

 

(a)                                 Neither Parent nor the Company has any
material liabilities or material obligations of any kind whatsoever, whether or
not accrued and whether or not contingent or absolute, other than liabilities
and obligations resulting from their respective corporate and limited liability
company existences or ownership interests, or incurred in connection with the
Contemplated Transactions, or, in the case of the Company, its status as a
guarantor of Opco debt or in connection with filings with the Securities and
Exchange Commission.

 

(b)                                 None of the Company’s subsidiaries has any
liabilities or obligations of the type required to be disclosed on a balance
sheet prepared in accordance with GAAP, other than (i) liabilities or
obligations disclosed or provided for in the consolidated balance sheet of the
Company and its consolidated subsidiaries as of December 31, 2013, including the
notes thereto, contained in the Filed Documents, (ii) liabilities or obligations
incurred in connection with the Contemplated Transactions, (iii) liabilities or
obligations incurred in the ordinary course of business, consistent with past
practice, since December 31, 2013, or (iv) other liabilities or obligations that
are not otherwise covered by insurance that are not, individually, or in the
aggregate, materially adverse to the Company and its consolidated subsidiaries,
taken as a whole.

 

2.8                               Taxes.

 

(a)                                 Each of the Company and its subsidiaries has
timely filed all material United States federal, state, local and foreign Tax
Returns required to be filed through the date hereof, and all such Tax Returns
are complete and accurate in all material respects, and has timely paid all
material Taxes due within the applicable statute of limitations.  There are no
Encumbrances for such Taxes upon any asset of the Company or any of its
subsidiaries (other than Encumbrances for Taxes not yet due and payable or for
taxes that the taxpayer is contesting in good faith and for which appropriate
reserves are maintained under GAAP).  No material Tax deficiency (i) has been
claimed in writing or, to the knowledge of the Company, otherwise (and there is
no current audit, assessment, dispute or claim concerning any material Tax
liability of the Company or any of its subsidiaries); or (ii) has been
determined adversely to the Company or any of its subsidiaries nor does the
Company or any of its subsidiaries have any knowledge of any potential material
Tax deficiency.  All material Taxes required to be withheld, collected or
deposited by or with respect to the Company and each of its subsidiaries have
been timely withheld, collected or deposited as the case may be and, to the
extent required, have been timely paid to the relevant taxing authority.

 

(b)                                 No closing agreements, private letter
rulings, technical advice memoranda or similar agreements or rulings have been
entered into or issued by any taxing authority with

 

7

--------------------------------------------------------------------------------


 

respect to the Company or any of its subsidiaries.

 

(c)                                  None of the Company or any of its
subsidiaries has directly or indirectly participated in a “listed transaction”
within the meaning of Section 6707A(c)(2) of the Code.

 

(d)                                 The Company has not been a “distributing
corporation” or a “controlled corporation” in any distribution occurring during
the last two years intended to qualify under Section 355 of the Code.

 

2.9                               Material Adverse Effect.  Since the Audited
Balance Sheet Date, there has not been any Company Material Adverse Effect.

 

2.10                        Employee Benefits.

 

(a)                                 Except as would not reasonably be expected
to result in a material liability to the Company or any of its Subsidiaries,
(i) the Company and its subsidiaries and each Employee Plan are in compliance in
all material respects with all applicable provisions of ERISA, and each Employee
Plan for which the Company or any of its subsidiaries has or would reasonably be
expected to have any liability has been maintained in material compliance with
its terms and the requirements of any applicable statutes, orders, rules and
regulations including, but not limited to, ERISA, the Code, and any other
applicable non-U.S. statutes, orders, rules and regulations that are similar to
ERISA or the Code (collectively, “Other Plan Laws”); (ii) no “reportable event”
(as defined in Section 4043(c) of ERISA), other than any event for which the
30-day notice requirement under ERISA has been waived by regulation, has
occurred or is reasonably expected to occur with respect to any Employee Plan
which is a “pension benefit plan” (as defined in Section 3(2) of ERISA);
(iii) no “prohibited transaction” (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) has occurred with respect to any Employee Plan,
excluding transactions effected pursuant to statutory or administrative
exemption; (iv) the Company and its subsidiaries have not incurred nor
reasonably expect to incur liability under Title IV of ERISA with respect to
termination of, or withdrawal from, any Employee Plan; (v) there has been no
failure by any Employee Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Employee Plan, whether or not waived; (vi) no Employee Plan subject to
Title IV of ERISA is, or is reasonably expected to be, in “at risk status”
(within the meaning of Section 303(i) of ERISA) or “endangered status” or
“critical status” (within the meaning of Section 305 of ERISA); and (vii) each
Employee Plan that is intended to be qualified under Section 401(a) of the Code
or the applicable provisions of Other Plan Laws is so qualified and to the
knowledge of the Company, nothing has occurred, whether by action or by failure
to act, which would cause the loss of such qualification. Neither the Company
nor any of its subsidiaries has any liability with respect to any “employee
benefit plan” (as defined in Section 3(3) of ERISA) solely by reason of Parent,
the Company or any of its subsidiaries being treated as a single employer under
Section 414 of the Code with any trade, business or entity other than Parent,
the Company and the subsidiaries that would continue to be or become a liability
to the Company or any of its subsidiaries on or after the date hereof.

 

(b)                                 Except as set forth on Schedule 2.10(b),
neither Parent or the Company contributes, nor within the six (6)-year period
ending on the date of this Agreement has any of

 

8

--------------------------------------------------------------------------------


 

them contributed, sponsored or maintained, or been obligated to contribute,
sponsor or maintain, or has any liability with respect to, any plan, program or
agreement which is a “multiemployer plan” (as defined in Section 3(37) of ERISA)
or which is subject to Section 412 of the Code or Section 302 or Title IV of
ERISA.

 

(c)                                  No amount will be received (whether in cash
or property or the vesting of the property) as a result of the execution and
delivery of the Transaction Agreements by the Company (and, as applicable,
Parent or Opco) or the consummation of the Contemplated Transactions (whether
alone or in connection with any other event) by any employee, director or other
service provider of the Company or any of its subsidiaries that would not be
deductible by reason of Section 280G of the Code or would be subject to an
excise tax under Section 4999 of the Code.

 

2.11                        Labor Relations; Compliance.Neither the Company nor
any of its subsidiaries has been, or is now, a party to any collective
bargaining or other similar labor Contract.  There has not been, there is not
presently existing and, to the knowledge of the Company, there is not
threatened, any strike, organized slowdown or work stoppage involving the
employees of the Company or its subsidiaries.  The Company and its subsidiaries
have complied in all material respects with all applicable Legal Requirements
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits, collective bargaining, the payment of
social security and similar Taxes, occupational safety and health and plant
closings and layoffs, except where the failure to so comply would not,
individually or in the aggregate, be materially adverse to the Company and its
subsidiaries, taken as a whole.  Each individual who renders services to the
Company or any of its subsidiaries who is classified by the Company or such
subsidiary, as applicable, as having the status of an independent contractor or
other non-employee status for any purpose (including for purposes of taxation,
tax reporting, Employee Plans and compliance with the Fair Labor Standards Act)
is properly so characterized.

 

2.12                        Compliance with Legal Requirements; Governmental
Authorizations.

 

(a)                                 The businesses of the Company and its
subsidiaries are not being, and, have not been, conducted in violation of any
Legal Requirement, except where such violations would not be materially adverse
to the Company and its subsidiaries, taken as a whole.

 

(b)                                 The Company and its subsidiaries, and each
applicable employee of each of them, are in possession of all material
Governmental Authorizations necessary to be held by the Company or any of its
subsidiaries, or any of their respective employees, for the Company or any of
its subsidiaries to lease and/or operate the property and to carry on the
businesses of the Company and its subsidiaries as it is being conducted, except
where the failure to possess the same would not, individually or in the
aggregate, be materially adverse to the Company and its subsidiaries, taken as a
whole; and all such Governmental Authorizations are valid, and in full force and
effect, in all material respects, except where the failure to be so valid and in
full force and effect, would not, individually or in the aggregate, be
materially adverse to the Company and its subsidiaries, taken as a whole.  Since
January 1, 2012, neither the Company nor any of its subsidiaries has received
any written notice or other written communication from any Governmental Body
regarding any material (a) actual or alleged violation of or failure to comply
with any term or requirement of any such Governmental Authorization or
(b) actual or proposed

 

9

--------------------------------------------------------------------------------


 

revocation, withdrawal, suspension, cancellation, termination of or modification
to any such Governmental Authorization, in each case except where such
violation, failure, revocation, withdrawal, suspension, cancellation,
termination or modification would not, individually or in the aggregate, be
materially adverse to the Company and its subsidiaries, taken as a whole.

 

(c)                                  Without limiting the generality of
Section 2.12(a) or Section 2.12(b), except as would not reasonably be expected
to result in a material liability to the Company or any subsidiary, none of
Parent, the Company or its subsidiaries, nor their respective Affiliates or
partners, nor, to the knowledge of the Company, any Persons who provide
professional services under agreements with any of the foregoing for the benefit
of Parent, the Company or any of its subsidiaries, Affiliates or partners, nor,
to the knowledge of the Company, any Persons whose business is managed or
administered under agreements with the Company or any of its subsidiaries,
Affiliates or partners, has engaged in any activities which are prohibited by
(i) the federal civil and criminal false claims statutes and regulations,
(ii) the Medicare and Medicaid statutes, regulations, billing guidelines and
related compliance guidance, including, but not limited to, the federal
Anti-Kickback Statute (42 U.S.C. Section 1320a-7a-7b), (iii) the federal Stark
law governing physician self-referrals (42 USC. Section 1395nn et seq.) and
regulations, (iv) the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”), including the privacy and anti-fraud provisions thereof, (v) the
Health Information Technology for Economic and Clinical Health Act (“HITECH”),
(vi) any laws or regulation regarding the corporate practice of medicine and
physician fee-splitting prohibitions, (vii) any comparable state or
international statute or regulation, or, (viii) to the knowledge of the Company,
any Legal Requirement or rule relating to the regulation of the medical or
worker’s compensation industry.

 

(d)                                 Without limiting the generality of
Section 2.12(a) or Section 2.12(b), none of Parent, the Company or its
subsidiaries, nor their respective Affiliates or partners, nor, to the knowledge
of the Company, any Persons who provide professional services under agreements
with any of the foregoing for the benefit of Parent, the Company or any of its
subsidiaries, Affiliates or partners, nor, to the knowledge of the Company, any
Persons whose business is managed or administered under agreements with the
Company or any of its subsidiaries, Affiliates or partners, (i) has been
debarred, disqualified, suspended or excluded from participation under any
private, commercial or governmental programs; (ii) has been convicted or charged
with (or, to the knowledge of the Company, investigated for) any criminal
offenses under any Law relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other criminal offense or other misconduct in
connection with the delivery of an item or service or with respect to any act or
omission under any private, commercial or governmental programs; (iii) has been
subject to any order of, or any criminal, civil or administrative fine or
penalty imposed by, any Governmental Body; or (iv) is a party to or is bound by
an individual integrity agreement, corporate integrity agreement, deferred
prosecution agreement, or other formal or informal agreement with any
Governmental Body concerning compliance with any Law.

 

(e)                                  Without limiting the generality of
Section 2.12(a) or Section 2.12(b), except as would not reasonably be expected
to result in a material liability to the Company or any subsidiary, (i) each of
Parent, the Company and its subsidiaries, and their respective Affiliates and
partners, complies with HIPAA (including its implementing regulations, as
amended by the regulations promulgated pursuant to HITECH) and all applicable
Legal Requirements related to the privacy, security, and transmission of health
information (collectively, “Health Information

 

10

--------------------------------------------------------------------------------


 

Laws”), (ii) each of Parent, the Company and its subsidiaries, and their
respective Affiliates and partners, has business associate or confidentiality
agreements in effect as required by the Health Information Laws; (iii) each
Parent, the Company and its subsidiaries, and their respective Affiliates and
partners, is currently submitting, receiving and handling or capable of
submitting, receiving and handling the transactions that have been standardized
pursuant to the TCS Standards of HIPAA at 45 CFR Parts 160 and 162, and is in
material compliance with the TCS Standards, (iv)  none of Parent, the Company
and its subsidiaries, nor their respective Affiliates or partners, nor, to the
knowledge of the Company, any Persons who provide professional services under
agreements with any of the foregoing for the benefit of Parent, the Company and
its subsidiaries, has either (A) received any notice from any Person, including
any Governmental Body, regarding its or any of its agents’, employees’ or
contractors’ uses or disclosures of, or security or privacy practices regarding,
individually identifiable health information in violation of any applicable
Health Information Law or (B) breached a business associate or confidentiality
agreement pertaining to individually identifiable health information. None of
Parent, the Company and its subsidiaries, nor their respective Affiliates and
partners, has had any impermissible use or disclosure, breach, or security
incident (each as determined by reference to the Standards for Privacy of
Individually Identifiable Health Information (45 C.F.R. Parts 160 and 164,
Subparts A and E), the Breach Notification Rule (45 C.F.R. Part 164, Subpart D),
the Security Standards for the Protection of Electronic Protected Health
Information (45 C.F.R. Part 164, Subparts A and C) or state Legal Requirements,
as applicable) involving individually identifiable health information, including
electronic individually identifiable health information, held by Parent, the
Company or its subsidiaries, Affiliates, partners, agents, employees or
contractors.

 

(f)                                   Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person acting on behalf of the Company or any of its
subsidiaries has (in the case of directors, officers, employees or other
persons, in connection with activities undertaken on behalf of the Company or
any of its subsidiaries), (i) used any corporate funds for any contribution,
gift, entertainment or other expense relating to political activity; (ii) made
any direct or, to the knowledge of the Company, indirect payment to any foreign
or domestic government official or employee from corporate funds; (iii) violated
or is in violation of any provision of the Foreign Corrupt Practices Act of
1977, as amended; or (iv) made any bribe, rebate, payoff, influence payment,
kickback or other similar payment, in each case of clauses (i), (ii) and
(iv) above, in violation of applicable Legal Requirements.

 

(g)                                  The operations of the Company and its
subsidiaries are and have been conducted in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the anti-money laundering
statutes of all jurisdictions to which the Company or its subsidiaries are
subject, and the rules and regulations thereunder (collectively, the “Anti-Money
Laundering Laws”) and no action, suit or proceeding by or before any
Governmental Body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is, to the knowledge
of the Company, pending or threatened.

 

(h)                                 None of the Company, any of its subsidiaries
or, to the knowledge of the Company, any director, officer, agent, employee or
controlled affiliate of the Company or any of

 

11

--------------------------------------------------------------------------------


 

its subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not use the proceeds of the Purchase Transaction,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person or entity, for the purpose of financing
the activities of any Person that, at the time of such activities, is subject to
any U.S. sanctions administered by OFAC.

 

(i)                                     The Company and, to the knowledge of the
Company, the Company’s directors and officers (in their capacities as such) are,
in compliance in all material respects with any applicable provision of the U.S.
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

 

(j)                                    The Company and its subsidiaries have at
all times acted in compliance in all material respects with any applicable
provision of the Worker Adjustment and Retraining Notification Act (WARN) of
1988 and the rules and regulations promulgated in connection therewith.

 

2.13                        Legal Proceedings; Orders.  There is no Proceeding
or written notice regarding intent to conduct an audit or examination pending
or, to the knowledge of the Company, threatened, by or against the Company or
any of its subsidiaries or any of their respective properties before any court
or arbitrator or any Governmental Body except as would not individually or in
the aggregate (a) be materially adverse to the Company and its subsidiaries,
taken as a whole or (b) prevent or materially delay the performance by the
Company of its obligations pursuant to this Agreement or the Contemplated
Transactions, in each case of clauses (a) and (b) above, if adversely
determined.  There is no Order of any Governmental Body outstanding against the
Company or any of its subsidiaries which, individually or in the aggregate,
would (x) be materially adverse to the Company and its subsidiaries, taken as a
whole or (y) prevent or materially delay the performance by the Company of its
obligations pursuant to this Agreement or the Contemplated Transactions.  The
Company and its subsidiaries are in compliance with any Order of any
Governmental Body outstanding against the Company or any of its subsidiaries,
except where the failure to so be in compliance would not, individually or in
the aggregate, be materially adverse to the Company and its subsidiaries, taken
as a whole.

 

2.14                        Absence of Certain Changes and Events.  Except as
contemplated by this Agreement or as disclosed on Schedule 2.14, from the
Audited Balance Sheet Date until the date of this Agreement, the Company and its
subsidiaries have conducted their businesses in the ordinary course of business,
consistent with past practice. From the Audited Balance Sheet Date until the
date of this Agreement, there has not been any of the following or any Contract
entered into to do any of the following (other than pursuant to this Agreement,
the other Transaction Agreements or the Contemplated Transactions):

 

(a)                                 a change in the Company’s authorized or
issued capital stock;

 

(b)                                 any notice claiming a default or event of
default under any Contract with respect to any Indebtedness of the Company or
any of its subsidiaries;

 

(c)                                  a repurchase of equity securities of
Parent, the Company or any of its subsidiaries;

 

12

--------------------------------------------------------------------------------


 

(d)                                 an Acquisition;

 

(e)                                  an amendment to the Organization Documents
of Parent, the Company or any of its subsidiaries;

 

(f)                                   material change in the accounting methods
used by the Company or any of its subsidiaries; or

 

(g)                                  incurrence of any indebtedness for borrowed
money (excluding draws in the ordinary course of business under existing lines
of credit of the Company or any of its subsidiaries) or repayment of any
indebtedness for borrowed money prior to its stated maturity, except for
mandatory prepayments of amounts outstanding under the Loan Agreements.

 

2.15                        Contracts; No Defaults.

 

(a)                                 Schedule 2.15(a) sets forth each material
Contract to which Parent or the Company is a party.  Each such Contract with
executor obligations is in full force and effect and constitutes a legal, valid
and binding agreement of Parent or the Company (as applicable), enforceable
against Parent or the Company (as applicable), in each case in all material
respects, and, to the knowledge of the Company, the other parties thereto, in
accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, moratorium and other applicable Legal Requirement
affecting creditor’s rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

(b)                                 Schedule 2.15(b) sets forth each Material
Contract of any subsidiary of the Company.  Each such Material Contract is in
full force and effect and constitutes a legal, valid and binding agreement of
the subsidiary of the Company party thereto, enforceable against such subsidiary
of the Company, in each case except as would not, individually or in the
aggregate, be materially adverse to the Company and its subsidiaries, taken as a
whole, and, to the knowledge of the Company, the other parties thereto, in
accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, moratorium and other applicable Legal Requirement
affecting creditor’s rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).  A complete copy of each such Material Contract has been made
available to Purchaser prior to the date hereof.

 

(c)                                  There is no uncured material breach or
default or claimed uncured material breach or default under any Material
Contract required to be disclosed pursuant to Section 2.15(a) or (b), to
accelerate repayment or to modify terms of any such Material Contract that would
permit the other party to terminate such Material Contract or, to the knowledge
of the Company, would otherwise be, individually or in the aggregate, materially
adverse to the Company and its Subsidiaries, taken as a whole.

 

2.16                        Insurance.  The Company and each of its subsidiaries
carry, or are covered by, insurance (including directors and officers insurance)
in such amounts and covering such risks as is adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses in similar industries.

 

13

--------------------------------------------------------------------------------


 

2.17                        Environmental Matters.

 

(a)                                 The Company and its subsidiaries are in
compliance with all Environmental Laws applicable to the business and operations
of the Company and its subsidiaries, except as would not, individually or in the
aggregate, reasonably be expected to be materially adverse to the Company and
its subsidiaries, taken as a whole.

 

(b)                                 Neither the Company nor any of its
subsidiaries has disposed of, arranged for or permitted the disposal of, exposed
any Person to, or released any Hazardous Materials in violation of any
Environmental Law at or from real property owned or leased by the Company or any
of its subsidiaries, or to the knowledge of the Company at any real property
formerly owned or operated by the Company or any of its subsidiaries, except for
any such violation which would not reasonably be expected to result in any
material liability to the Company or any of its subsidiaries pursuant to any
Environmental Law.

 

(c)                                  Neither the Company nor any of its
subsidiaries has received any material written Environmental Claim which would
reasonably be expected to result in any material liability to the Company or any
of its subsidiaries pursuant to any Environmental Law.

 

(d)                                 Except in those cases which would not
reasonably be expected to result in any material liability to the Company or any
of its subsidiaries pursuant to any Environmental Law, the Company and its
subsidiaries are in possession of all material Environmental Permits required
under any Environmental Law that are necessary for the Company or any of its
subsidiaries’ activities and operations as currently conducted at the real
property owned or leased by the Company or any of its subsidiaries; to the
knowledge of the Company: all such Environmental Permits are valid and in full
force and effect, the Company and its subsidiaries are, and have been, in
material compliance with the terms and conditions of such Environmental Permits,
and the Company and its subsidiaries during this period have timely submitted
any applications necessary for the renewal or extension of all such
Environmental Permits.

 

2.18                        Intellectual Property.   The Company and each of its
subsidiaries own or have a license or other right to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, inventions, and know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and the conduct of the businesses of the Company and
each of its subsidiaries do not conflict with, and neither the Company nor any
of its subsidiaries has received any written notice of any claim of infringement
on the intellectual property rights of others, in each case, except as would not
be materially adverse to the Company and its subsidiaries, taken as a whole.

 

2.19                        Relationships with Related Persons.  Except as set
forth on Schedule 2.19, other than employment agreements with any employee or
officer of the Company or any of its subsidiaries, the Transaction Agreements or
pursuant to the Contemplated Transactions, no Affiliate of the Company or any of
its subsidiaries (i) is a party to a Contract with the Company or any of its
subsidiaries (a “Related Party Contract”) or (ii) has any interest in any
property (whether real, personal or mixed and whether tangible or intangible),
used in the Company’s or any of its subsidiaries’ businesses.  Each Related
Party Contract contains terms that are no less

 

14

--------------------------------------------------------------------------------


 

favorable in the aggregate to the Company and its subsidiaries than the market
terms at the time such Related Party Contract was entered into.  Except for
employment-related arrangements, no Related Party Contract is subject to change
in current economic or other terms or modification or termination in the event a
party to such Related Party Contract ceases to be an Affiliate of the Company or
any of its subsidiaries, as applicable.

 

2.20                        Brokers or Finders. Except as set forth in Schedule
2.20, neither the Company nor any of its subsidiaries is a party to any Contract
with any Person with respect to a brokerage commission, finder’s fee or like
payment in connection with the Contemplated Transactions.

 

2.21                        1940 Act.  Neither the Company nor any subsidiary is
currently or will be, upon the Closing of the Contemplated Transactions in
accordance herewith, an “investment company” or a company “controlled” by an
“investment company” within the meaning of and subject to regulation under the
Investment Company Act of 1940, as amended and the rules and regulations of the
Commission thereunder.

 

2.22                        Subsidiary Distributions and Payments.  Except as
set forth in the Loan Agreements, no subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or subject, from paying any dividends to the Company, from
making any other distribution on such subsidiary’s capital stock, from repaying
to the Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s properties or assets to the Company or any
other subsidiary of the Company.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser makes the following representations and warranties to the Company as
of the date hereof:

 

3.1                               Organization.  Purchaser is a Canadian federal
Crown corporation.

 

3.2                               Authority; No Conflict.

 

(a)                                 The Purchaser has all requisite power and
capacity to execute, deliver and perform the Transaction Agreements to which it
is a party and to consummate the transactions contemplated hereby and thereby,
and the Purchaser has taken all necessary action to authorize the execution and
delivery by Purchaser of the Transaction Agreements to which it is a party and
the consummation of the transactions contemplated hereby and thereby.  The
Transaction Agreements to which the Purchaser is a party are, assuming due
authorization, execution and delivery by the Company and the other parties
thereto, the legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights, and to general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

(b)                                 The execution and delivery by the Purchaser
of the Transaction Agreements to

 

15

--------------------------------------------------------------------------------


 

which it is a party do not, and the performance by the Purchaser of its
obligations hereunder and thereunder will not, (i) violate any provision of the
Organization Documents of the Purchaser, (ii) violate any Legal Requirement
applicable to the Purchaser or by which any property or asset of the Purchaser
is bound or affected or (iii) result in a breach or violation of any of the
terms or provisions of, or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
right of termination, recapture, amendment, acceleration or cancellation of, or
result in the creation of an Encumbrance on any property or assets of the
Purchaser pursuant to, any Contract to which the Purchaser is a party, or other
instrument or obligation of or Government Authorization held by the Purchaser,
except, with respect to clauses (ii) and (iii), for any such violations,
breaches, defaults, Encumbrances or other occurrences which would not,
individually or in the aggregate, have a Purchaser Material Adverse Effect.

 

(c)                                  The execution and delivery by the Purchaser
of the Transaction Agreements to which it is a party do not, and the performance
of such Transaction Agreements and of the Contemplated Transactions by the
Purchaser will not, require any Consent of, or filing with, or notification to,
any Governmental Body or any other Person, except where failure to obtain such
Consents, or to make such filings or notifications, would not, individually or
in the aggregate, have a Purchaser Material Adverse Effect.

 

3.3                               Investment Representations.

 

(a)                                 The Purchaser is not a “U.S. person” within
the meaning of Regulation S under the Securities Act or acting for the account
or benefit of U.S. persons.

 

(b)                                 The Purchaser acknowledges that it is
acquiring the Shares outside the United States in an “offshore transaction” (as
defined in Rule 902(h) under Regulation S) in compliance with Regulation S.

 

(c)                                  The Purchaser was offered the Shares in,
and is resident in, the Province of Ontario.  The Purchaser is an accredited
investor as defined in National Instrument 45-106 — Prospectus and Registration
Exemptions (“NI 45-106”), is not relying on subparagraph (m) of that definition
and is eligible to purchase the Shares pursuant to an exemption from the
prospectus requirements in NI 45-106.  The Purchaser confirms that it has not
received any “offering memorandum” (within the meaning of the Ontario Securities
Act regarding the Company in connection with its subscription.)

 

3.4                               Brokers or Finders.  Purchaser is not liable
for any finder’s fee or other commission or compensation in respect of the
transactions contemplated hereby, other than fees or other compensation that
will be paid by Purchaser (subject to reimbursement as contemplated by
Section 4.3 hereof).

 

ARTICLE IV.
COVENANTS

 

4.1                               Use of Proceeds.  The Company shall use the
proceeds of the Purchase Transaction in the manner contemplated by Exhibit A, it
being understood by the parties that the acquisitions contemplated thereby shall
be subject to the consent of the Majority Holders (as

 

16

--------------------------------------------------------------------------------


 

defined in the Certificate of Designations).

 

4.2                               Continuing Information Access; Due Diligence.
From the date of this Agreement through the Closing Date the Company shall, and
shall cause its subsidiaries to, (a) afford Purchaser and its representatives
reasonable access during normal business hours to the properties, Contracts,
books and records and other documents and data of the Company and its
subsidiaries that are not included in the Commission Documents, (b) furnish
Purchaser and its representatives with such additional financial, operating and
other data and information as the Purchaser may reasonably request that are not
included in the Commission Documents and (c) make available to Purchaser and its
representatives, upon reasonable advance notice and during normal business
hours, the officers and representatives of the Company, as Purchaser may
reasonably request; provided, however, nothing herein shall obligate the Company
or any of its subsidiaries or any other representative or agent of any of the
foregoing to take any actions that would (x) result in any waiver of
attorney-client privilege or any similar privilege or violate any terms of any
Contract to which the Company or any of its subsidiaries is a party or to which
any of their respective assets are subject or (y) result in any violation of any
applicable Legal Requirement.  All information made available to Purchaser
pursuant to this Section 4.2 shall be deemed Confidential Information (as such
term is defined in the Confidentiality Agreement) and be governed by the terms
of the Confidentiality Agreement.

 

4.3                               Costs and Expenses.   If the Purchase
Transaction is not consummated pursuant to this Agreement, the Company or Opco
shall reimburse Purchaser for (i) all reasonable and documented out-of-pocket
expenses related to the Contemplated Transactions incurred by Purchaser and
(ii) all reasonable and documented fees and expenses of third-party advisors
retained by the Purchaser with respect to the Contemplated Transactions (the
“Investor Expenses”), up to a maximum of $2,000,000 in the aggregate for (i) and
(ii) above, unless reimbursement in excess of such amount is approved by the
Company.  If the Purchase Transaction is consummated pursuant to this Agreement,
Purchaser shall be responsible for all Investor Expenses.  Notwithstanding
anything herein to the contrary, the Company shall bear all costs incurred in
connection with regulatory filings in connection with the Contemplated
Transactions.

 

4.4                               Conduct of Business by the Company.   During
the period between the date of this Agreement and the Closing Date, and except
(i) as contemplated by the Contemplated Transactions or (ii) with the prior
written consent of Purchaser (which consent shall not be unreasonably withheld,
conditioned or delayed):

 

(a)                                 the Company shall, and shall cause each of
its subsidiaries to, (x) maintain its existence in good standing under
applicable Legal Requirements other than as may be necessary or advisable in
connection with internal corporate restructuring transactions or except where
the failure to maintain such existence in good standing would not have a Company
Material Adverse Effect, (y) carry on its business in the ordinary course
consistent with past practice in all material respects, and (z) use its
commercially reasonable efforts to keep available the services of its current
officers and employees and to preserve its relationships with its material
customers, suppliers and other Persons (including Governmental Bodies) with
which it has business relations as is reasonably necessary in order to preserve
substantially intact their goodwill and business organization; and

 

17

--------------------------------------------------------------------------------


 

(b)                                 the Company shall not, and shall cause its
subsidiaries not to, do any of the following or agree or promise, whether oral
or written, to do any of the following:

 

(i)                                     adjust, split, combine, subdivide or
reclassify the Company’s Common Stock; issue any security convertible into such
capital stock; or grant any registration rights;

 

(ii)                                  amend, waive or terminate any Material
Contract (except for amendments, waivers, terminations or non-renewals in the
ordinary course of business consistent with past practice that would not be
material to the Company and its subsidiaries, taken as a whole), or enter into
any Contract that would constitute a Material Contract if in effect on the date
hereof (except for such Contracts entered into in the ordinary course of
business consistent with past practice that would not be material to the Company
and its subsidiaries, taken as a whole); or

 

(iii)                               take any other action that would require the
consent of holders of a majority of Shares pursuant to the Certificate of
Designations if taken after the Closing.

 

4.5                               Governmental Filings.

 

(a)                                 Each party shall use its reasonable best
efforts to obtain all Consents of any Governmental Body required to be obtained
in connection with the consummation of the Purchase Transaction, provided that
the reasonable and documented out-of-pocket costs of obtaining any such Consents
shall be borne by the Company.  To the extent permitted by applicable Legal
Requirements, each party shall promptly notify the other party of any
communications such party or its Affiliates receive from any Governmental Body
related to the matters that are subject to this Agreement.  The Company shall
timely file any post-Closing notifications required by any Governmental Body,
including complying with Medicare enrollment requirements.

 

(b)                                 Without limiting Section 4.5(a), upon either
party’s request by written notice to the other party, the Company and Purchaser
shall make filings required under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”).  The parties shall (and shall cause
their respective Affiliates to) furnish the other party hereto such information
and cooperation as may reasonably be requested by such party in connection with
the preparation and submission of such filings under the foregoing.  The Company
and Purchaser shall promptly keep each other informed of any developments with
respect to such filing and provide the other and its legal counsel with an
opportunity to provide comments on draft correspondence relating thereto on the
proposed responses to any requests for information associated therewith.  Each
party shall use its commercially reasonable efforts in such party’s good faith
judgment to resist any assertion that the Contemplated Transactions,
individually or taken as a whole, constitute a violation of federal, state or
provincial antitrust laws and shall seek early termination of any waiting
periods under the HSR Act, and shall seek the appropriate orders or approvals in
order to consummate the Contemplated Transactions (to the extent not previously
consummated).  The Company or Opco shall bear all of Purchaser’s reasonable and
documented out-of-pocket costs

 

18

--------------------------------------------------------------------------------


 

and expenses associated with the filing under the HSR Act and related matters
described in this Section 4.5.  For the avoidance of doubt, the Company shall
not consummate any corporate action that would give rise to a conversion under
Section 7 of the Certificate of Designations without prior notice to Purchaser
so that any applicable filings under the HSR Act can be made.

 

4.6                               New York Proton Center.  From and after the
date hereof, the Company shall use commercially reasonable efforts to
(i) transfer the limited liability company interests of NYPM, held by Opco to a
third party, pursuant to a Membership Interest Transfer Agreement, and
(ii) cause Opco to enter into a Technical Advisor Services Agreement with such
third party pursuant to which Opco will provide consulting and adviser services
to such third party in connection with its provision of administrative services
to NYPM related to the New York Proton Center Project, in each case, in
substantially the form provided to Purchaser prior to the date hereof; provided,
that any material changes to such documentation shall require the prior consent
of Purchaser.

 

4.7                               Issuance of Warrants.  Immediately following a
Mandatory Conversion (as defined in the Certificate of Designations), provided
that any of the Shares remain outstanding at the time of such Mandatory
Conversion, the Company shall execute and deliver to CPPIB or its designee a
warrant agreement in the form attached hereto as Exhibit B (the “Warrant
Agreement”) and shall issue to Purchaser a number of warrants in the form
attached to the Warrant Agreement equal to the quotient of (x) 30,000,000
divided by (y) a number, in US dollars, equal to the Conversion Price (as
defined in and determined pursuant to the Certificate of Designations).  The
issuance of such warrants shall, if applicable, be subject to Section 9.18 of
this Agreement.

 

ARTICLE V.
[RESERVED]

 

5.1                               [Reserved].

 

ARTICLE VI.
CLOSING CONDITIONS

 

6.1                               Conditions to Obligations of Purchaser.The
obligations of Purchaser to consummate the transactions contemplated hereby
shall be subject to the satisfaction (or waiver by the Purchaser) at or prior to
the Closing of each of the conditions set forth below.

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company in Article II shall be true and
correct in all respects on and as of the Closing Date as though such
representations and warranties were made on and as of such date (except that
representations and warranties that are made as of a specific date must be true
and correct as though made on and as of such date), except where the failure of
such representations and warranties (without giving effect to any materiality,
adversity or Company Material Adverse Effect qualifiers contained therein) to be
so true and correct has not had a Company Material Adverse Effect; provided,
that this exception shall not apply to any Fundamental Representations which
shall be true and correct in all respects (other than de minimis exceptions).

 

19

--------------------------------------------------------------------------------


 

(b)                                 Covenants and Agreements. The Company shall
have performed and complied in all material respects with all covenants,
obligations and agreements required by this Agreement to be performed or
complied with by the Company on or prior to the Closing.

 

(c)                                  Company Compliance Certificates.  Purchaser
shall have received a certificate executed by the Company as to the satisfaction
of the conditions set forth in Sections 6.1(a) and 6.1(b).

 

(d)                                 Material Adverse Effect.  Since the date of
this Agreement, there shall not have been any Company Material Adverse Effect.

 

(e)                                  Certificate of Designations.  The
Certificate of Designations shall have been filed with the Secretary of State of
the State of Delaware.

 

(f)                                   Amendment to Parent Agreements.  The
following shall have been executed and delivered by each of the parties thereto:

 

(i)             An Amended and Restated Limited Liability Company Agreement of
21st Century Oncology Investments LLC, in the form attached here to as Exhibit C
(the “LLC Agreement”).

 

(ii)          Second Amended and Restated Securityholders Agreement of
21st Century Oncology Investments LLC, in the form attached here to as Exhibit D
(the “Securityholders Agreement”).

 

(g)                                  Board Appointments.  Purchaser’s Designated
Representatives shall have been appointed as members of the Board and become
parties to indemnification agreements reasonably acceptable to Purchaser.

 

(h)                                 Termination of Recapitalization Support
Agreement.  The parties to the Recapitalization Support Agreement, dated
July 29, 2014 (the “RSA”), shall have acknowledged that the transactions
contemplated hereby constitute a “Recapitalization” under the terms of the RSA
and, therefore, the RSA shall be terminated and be without further force or
effect, as of the Closing Date, subject to the Company’s receipt of funds from
Purchaser pursuant to Section 1.1 hereof.

 

(i)                                     Manager Compensation. Vestar Capital
Partners V, L.P. (“Vestar”) and its Affiliates shall have acknowledged, in an
amendment to the Management Agreement in form and substance reasonably
satisfactory to Purchaser, providing that (i) none of them shall receive any
compensation from Parent, the Company or any of their respective Affiliates as a
result of the execution of the Transaction Agreements or the consummation of the
Contemplated Transactions and (ii) that the aggregate amount of any compensation
payable to Vestar or any of its Affiliates in connection with any Sale of the
Company or Public Offering (each as defined in the Securityholders Agreement) or
comparable transaction shall equal $6,000,000, provided that in no event shall
any compensation be paid to Vestar or any of its Affiliates under the management
agreement following a Default Event (as defined in the Certificate of
Designations).

 

20

--------------------------------------------------------------------------------


 

(j)                                    Event of Default.  No uncured event of
default by the Company or any of its subsidiaries shall have occurred or shall
have been claimed to have occurred under any agreements governing Indebtedness
of the Company or any of its Subsidiaries.

 

6.2                               Conditions to Obligations of the Company.  The
obligations of the Company to consummate the transactions contemplated hereby
shall be subject to the satisfaction (or waiver by the Company) at or prior to
the Closing of each of the conditions set forth below.

 

(a)                                 Representations and Warranties.  The
representations and warranties of Purchaser in Article III shall be true and
correct on and as of the Closing Date as though such representations and
warranties were made on and as of such date (except that representations and
warranties that are made as of a specific date will be true and correct as
though made on and as of such date).

 

(b)                                 Covenants and Agreements.  Purchaser shall
have performed and complied in all material respects with all covenants,
obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing.

 

(c)                                  Purchaser Compliance Certificate.  The
Company shall have received on the Closing Date, a certificate executed by
Purchaser as to the satisfaction of the conditions set forth in Sections
6.2(a) and 6.2(b).

 

(d)                                 Amendment to Parent Agreements.  The
following shall have been executed and delivered by each of the parties thereto:

 

(i)             the LLC Agreement.

 

(ii)          the Securityholders Agreement.

 

6.3                               Frustration of Closing Conditions.  No Party
may rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such Party’s failure to use commercially
reasonable efforts to cause the Closing to occur.

 

ARTICLE VII.
INDEMNIFICATION

 

7.1                               Parent and Company Indemnification.   From and
after the Closing, Parent, the Company and Opco, jointly and severally, shall
indemnify, defend and hold harmless the Purchaser and its officers, directors
and Affiliates (including any director, officer, employee, agent and controlling
person of any of the foregoing) (each, a “Purchaser Indemnified Person”) from
and against all Damages sustained or incurred by a Purchaser Indemnified Person
arising from, relating to or resulting from (i) the breach of the
representations and warranties made by Parent and the Company in this Agreement
(in each case, other than for Sections 2.5 or the definition of Material
Contract, without giving effect to any materiality, materially adverse or
similar qualification contained therein), (ii)  the breach of any covenant,
obligation or agreement made by the Company in the Certificate of Designations
or (iii) any third party claims, whether asserted prior to or following the
Closing, with respect to the matter specified in Schedule 7.1.  “Damages” means
all losses, costs, claims, damages, liabilities, expenses (including reasonable

 

21

--------------------------------------------------------------------------------


 

attorneys’ and accountants’ fees, costs of investigation, costs of suit and
costs of appeal), fines and penalties (other than speculative, remote, treble,
exemplary and punitive damages).  Notwithstanding anything to the contrary
contained herein, no claims by or on behalf of a Purchaser Indemnified Person
shall be asserted under clause (i) of this Section 7.1 unless and until the
aggregate amount of Damages that would otherwise be recoverable under clause
(i) of this Section 7.1 exceeds on a cumulative basis an amount equal to
$10,000,000, provided that this sentence shall not apply to any such claim
arising from, relating to or resulting from a breach of any Fundamental
Representations.

 

7.2                               Purchaser Indemnification.  From and after the
Closing, the Purchaser shall indemnify, defend and hold harmless the Company and
its officers, directors and Affiliates (including any director, officer,
employee, agent and controlling person of any of the foregoing) (each, a
“Company Indemnified Person”) from and against all Damages sustained or incurred
by a Company Indemnified Person arising from, relating to or resulting from
(i) the breach of the representations and warranties made by the Purchaser in
this Agreement (in each case without giving effect to any materiality or
materially adverse event qualifier contained therein) or (ii) the breach of any
covenant, obligation or agreement made by the Purchaser in this Agreement.

 

7.3                               Indemnification Procedures.  A party entitled
to indemnification hereunder (each, an “Indemnified Party”) shall give written
notice to the party indemnifying it (the “Indemnifying Party”) of any claim with
respect to which it seeks indemnification promptly after the discovery by such
Indemnified Party of any matters giving rise to a claim for indemnification,
provided that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Article VII unless and to the extent that the Indemnifying Party shall have been
actually prejudiced by the failure of such Indemnified Party to so notify such
party.  Such notice shall describe in reasonable detail such claim and shall
include (if then known, and if not then known, a reasonable and good faith
estimate of) the amount or the method of computation of the amount of such claim
and reference to the provision(s) of this Agreement on which such claim is
based. In case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnified Party shall be entitled to hire, at its own
expense, separate counsel and participate in the defense thereof; provided,
however, the Indemnifying Party shall be entitled to assume and conduct the
defense thereof, unless the counsel to the Indemnified Party advises such
Indemnifying Party in writing that such claim involves a conflict of interest
(other than one of a monetary nature) that would reasonably be expected to make
it inappropriate for the same counsel to represent both the Indemnifying Party
and the Indemnified Party, in which case the Indemnified Party shall be entitled
to retain its own counsel at the cost and expense of the Indemnifying Party
(except that the Indemnifying Party shall only be liable for the legal fees and
expenses of one law firm for all Indemnified Parties, taken together with
respect to any single action or group of related actions). If the Indemnifying
Party assumes the defense of any claim, all Indemnified Parties shall thereafter
deliver to the Indemnifying Party copies of all notices and documents (including
court papers) received by the Indemnified Party relating to the claim, and each
Indemnified Party shall cooperate in the defense or prosecution of such claim.
Such cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such claim, and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Indemnifying Party shall not be liable for
any settlement

 

22

--------------------------------------------------------------------------------


 

of any action, suit, claim or proceeding effected without its written consent;
provided, however, the Indemnifying Party shall not unreasonably withhold,
condition or delay its consent. The Indemnifying Party further agrees that it
will not, without the Indemnified Party’s prior written consent (which shall not
be unreasonably withheld, conditioned or delayed), settle or compromise any
claim or consent to entry of any judgment in respect thereof in any pending or
threatened action, suit, claim or proceeding in respect of which indemnification
has been sought hereunder unless such settlement or compromise (i) includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding, (ii) does not impose injunctive or
other equitable relief against the Indemnified Party and (iii) does not require
the Indemnified Party to make a statement or admission of fault, culpability or
failure to act. If an offer is made to settle a pending or threatened action,
suit, claim or proceeding, which offer the Indemnifying Party is permitted to
settle under this Section 7.3 only upon the prior written consent of the
Indemnified Party, and the Indemnifying Party desires to accept and agree to
such offer, the Indemnifying Party will give prompt written notice to the
Indemnified Party to that effect.  If the Indemnified Party fails to consent to
such firm offer within twenty (20) calendar days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such claim and,
in such event, the maximum liability of the Indemnifying Party as to such claim
will not exceed the amount of such settlement offer, plus costs and expenses
paid or incurred by the Indemnified Party through the date such settlement offer
is given to the Indemnified Party and which amount is otherwise indemnifiable
hereunder.

 

7.4                               Exclusion of Other Remedies.  The parties
agree that from and after the Closing the indemnification or reimbursement
obligations of the parties set forth in this Article VII shall constitute the
sole and exclusive remedies of the parties for any Damages based upon, arising
out of or otherwise in respect of the matters set forth in this Agreement.  The
provisions of this Section 7.4 will not, however, prevent or limit a cause of
action (a) on account of fraud (but not constructive fraud) or (b) under
Section 9.8.

 

7.5                               Investigation and Waivers.   The respective
representations and warranties of Purchaser and the Company contained in this
Agreement or in any certificate or other document delivered by any party hereto
prior to the Closing and the rights to indemnification set forth in this
Article VII shall not be deemed waived or otherwise affected by any
investigation made by a party and each party shall be entitled to rely on the
representations and warranties of the other party despite such investigation or
any knowledge that such party may otherwise have.  In addition, a party’s right
to indemnity pursuant to this Article VII shall not be adversely affected by its
waiver of a condition to closing set forth in Article VI, as applicable or by
its determination that such condition has been satisfied.

 

7.6                               Tax Treatment of Indemnity Payments.  All
indemnification payments under this Article VII shall be treated as adjustments
to the Subscription Price for tax purposes, except as otherwise required by
applicable Law.

 

ARTICLE VIII.
TERMINATION

 

8.1                               Termination.  This Agreement may be terminated
at any time prior to the Closing Date:

 

23

--------------------------------------------------------------------------------


 

(a)                                 by mutual written consent of the Purchaser
and the Company;

 

(b)                                 by either party hereto if the Closing shall
not have been consummated on or before October 1, 2014 (the “Termination Date”);
provided, however, that the right to terminate this Agreement under this
Section 8.1(b) shall not be available to any party whose failure to fulfill any
material obligation under this Agreement has been a proximate cause of the
failure of the Closing to be consummated on or before the Termination Date;

 

(c)                                  by Purchaser, if it is not in material
breach of its obligations under this Agreement, and if there shall have been a
material breach by the Company of any of its representations, warranties,
covenants or agreements contained in this Agreement, which breach would result
in the failure to satisfy one or more of the conditions set forth in
Section 6.1(a) or Section 6.1(b); or

 

(d)                                 by the Company, if it is not in material
breach of its obligations under this Agreement, and if there shall have been a
material breach by Purchaser of any of its representations, warranties,
covenants or agreements contained in this Agreement, which breach would result
in the failure to satisfy one or more of the conditions set forth in
Section 6.2(a) or Section 6.2(b).

 

8.2                               Effect of Termination. Any proper termination
of this Agreement under Section 8.1 will be effective immediately upon the
delivery of a valid written notice of the terminating party to the other party
hereto. In the event of termination of this Agreement as provided in Section 8.1
hereof, (i) this Agreement shall forthwith become null and void and be of no
further force or effect, except as set forth in Section 4.3, this Section 8.2
and Article IX, each of which shall remain in full force and effect and survive
any termination of this Agreement in accordance with the terms hereof, and
(ii) there shall be no liability on the part of Purchaser or Parent or the
Company (or any of their respective Affiliates, directors, officers, employees,
shareholders, agents or representatives); provided, however, nothing herein
shall prevent a party from bringing a specific performance claim (or a claim for
injunctive relief) or shall relieve a party from liability (or limit such
liability) for any failure to close when required hereunder or for any breach
occurring prior to such termination.

 

ARTICLE IX.
MISCELLANEOUS

 

9.1                               Survival.

 

(a)                                 Other than the representations and
warranties of Parent and the Company specified in the next sentence, the
representations and warranties in this Agreement shall survive the Closing and
will not terminate for twenty four (24) months following the Closing Date.  The
representations and warranties of the Company set forth in Sections 2.1, 2.2,
2.3, 2.8, 2.10, 2.12 and 2.17 (collectively, the “Fundamental Representations”)
shall survive the Closing indefinitely, or until the 30th day following the
earlier expiration of any applicable statute of limitations relating to the
subject matter of such representation.

 

(b)                                 The covenants and agreements of the Company
and the Purchaser contained in this Agreement shall, subject to the express
terms thereof, survive the Closing indefinitely, or

 

24

--------------------------------------------------------------------------------


 

such shorter period as may be expressly stated therein.

 

9.2                               Public Announcements.  The Company and the
Purchaser shall cooperate with each other in relaying to third parties
information concerning this Agreement and the transactions contemplated herein,
and shall discuss drafts of all press releases and other releases of information
for dissemination to the public pertaining hereto.  However, nothing in this
Section 9.2 shall prevent the Company or the Purchaser from furnishing or filing
any information to or with any Governmental Body or regulatory authority,
insofar as is required by this Agreement or any Legal Requirement, provided that
a party which proposes to make such a public disclosure shall, to the extent
reasonably possible, provide the other party with a draft of such information in
sufficiently in advance of its release to enable such other party to review such
draft and advise that party of any comments it may have with respect thereto. 
In particular, the Company agrees that it shall, except as required by any
applicable Legal Requirement, obtain consent of the Purchaser to the disclosure
of any information regarding the Purchaser to be contained in any news release
or other document furnished or filed to or with any Governmental Body,
authorized authority or disclosed to the public.

 

9.3                               Waiver.  Any party hereto may extend the time
for the performance of any of the obligations or other acts required hereunder,
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto and waive compliance with any of the
agreements or conditions contained herein.  Any such extension or waiver shall
be valid only if set forth in an instrument in writing signed by the party to be
bound thereby or as otherwise contemplated herein.  No failure or delay on the
part of any party hereto in the exercise of any right hereunder will impair such
right or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor will any single or
partial exercise of any such right preclude any other (or further) exercise
thereof or of any other right.

 

9.4                               Notices.  All notices, consents, waivers, and
other communications under this Agreement must be in writing and will be deemed
to have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment, (c) received by the addressee, if sent by certified
mail, return receipt requested or (d) received by the addressee, if sent by a
nationally recognized overnight delivery service, return receipt requested, in
each case to the appropriate addresses or facsimile numbers set forth below (or
to such other addresses, e-mail addresses or facsimile numbers as a party may
designate by notice to the other parties):

 

(a)                                 If to Purchaser:

 

25

--------------------------------------------------------------------------------


 

Canada Pension Plan Investment Board

One Queen Street East

Suite 2500

Toronto, ON

Canada

M5C 2W5

Facsimile:                 (416) 868-8690

Attention:                 Managing Director, Head of Relationship Investments

 

and to:

 

Canada Pension Plan Investment Board

One Queen Street East

Suite 2500

Toronto, ON

Canada

M5C 2W5

Facsimile:                 (416) 868-4760

Attention:                 Senior Vice-President, General Counsel and

Corporate Secretary

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Facsimile:                 (212) 909-6836

Attention:                 Kevin M. Schmidt

 

(b)                                 If to Parent, the Company or Opco:

 

c/o Vestar Capital Partners

245 Park Avenue, 41st Floor,

New York, NY 10167

Facsimile:                 (212) 880-4922

Attention:                 General Counsel

 

and to:

 

21st Century Oncology

2270 Colonial Boulevard

Fort Myers, FL 33907

Facsimile:                 (516) 301-5778

Attention:                 General Counsel

 

with a copy (which shall not constitute notice) to:

 

26

--------------------------------------------------------------------------------


 

Kirkland & Ellis LLP

 

 

601 Lexington Avenue

 

 

New York, NY 10022

 

 

Facsimile:                 (212) 446-6460

 

 

Attention:                 Michael Movsovich

Constantine Skarvelis

 

 

 

9.5                               Consent to Jurisdiction.  In any action or
proceeding between the parties arising out of or relating to this Agreement or
any of the transactions contemplated hereby, each party (1) hereby irrevocably
and unconditionally consents and submits to the exclusive jurisdiction of the
courts of the State of New York and the United States of America, in each case
located in the County of New York (and each party agrees not to commence any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby except in such courts), (2) agrees that any
service of any process, summons, notice or document by United States registered
mail to the address of such party as set forth in Section 9.4 hereof shall be
effective service of process for any action or proceeding brought against any
party in the courts set forth above, and (3) hereby irrevocably and
unconditionally waives any objection to the laying of venue in the courts of the
State of New York and the United States of America, in each case located in the
County of New York, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
Nothing in this section, however, shall affect the right of any party to serve
legal process in any other manner permitted by law.

 

9.6                               Further Assurances.   The parties agree (a) to
furnish upon request to each other such further information, (b) to execute and
deliver to each other such other documents, and (c) to do such other acts and
things, all as the other parties may reasonably request, for the purpose of
carrying out the provisions of this Agreement. Upon the terms and subject to the
conditions set forth in this Agreement, between the date of this Agreement and
the Closing, (i) the Company shall use its reasonable best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 6.1
of this Agreement and (ii) the Purchaser shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 6.2 of this Agreement.

 

9.7                               Entire Agreement and Modification.  This
Agreement, together with the schedules and annexes hereto, supersedes all prior
agreements between the parties solely with respect to its subject matter (other
than (i) the Confidentiality Agreement, which, notwithstanding anything
contained herein to the contrary, shall survive the execution and delivery of
this Agreement and shall terminate in accordance with the provisions thereof and
(ii) the letter of intent, dated August 30, 2014 by and among Purchaser, the
Company and Vestar Capital Partners V, L.P., which shall remain in effect and
only terminate if the Closing occurs hereunder), and constitutes (along with the
documents to be delivered at Closing pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties solely
with respect to its subject matter. This Agreement may not be amended except by
a written agreement executed by Purchaser and the Company.  The parties hereto
make no representations or warranties, express or implied, with respect to the
transactions contemplated by this Agreement except for the express
representations and warranties of such party contained

 

27

--------------------------------------------------------------------------------


 

in this Agreement.

 

9.8                               Specific Performance.  The parties hereto
agree that irreparable damage would occur in the event that the provisions
contained in this Agreement were not performed in accordance with their specific
terms or were otherwise breached, and that monetary damages would not be
sufficient.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions, without the posting of any bond, to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which any such party may be
entitled pursuant to the terms of this Agreement.

 

9.9                               Construction.  The headings of Articles and
Sections in this Agreement are provided for convenience only and will not affect
its construction or interpretation.  All annexes and schedules to this Agreement
are incorporated into and constitute an integral part of this Agreement as if
fully set forth herein.  All words used in this Agreement will be construed to
be of such gender or number as the context requires.  The word “including” shall
be read as “including but not limited to” and otherwise shall be considered
illustrative and non-limiting.  The language used in the Agreement will be
construed, in all cases, according to its fair meaning, and not for or against
any party hereto.  The parties acknowledge that each party has reviewed this
Agreement and that rules of construction, to the effect that any ambiguities are
to be resolved against the drafting party, will not be available in the
interpretation of this Agreement.

 

9.10                        Severability.  If any term or provision of this
Agreement is invalid, illegal or incapable of being enforced by any Legal
Requirement or public policy, all other terms and provisions of this Agreement
shall remain in full force and effect.  Upon such determination that any term or
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to amend or otherwise modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner such that that transactions contemplated hereby are
fulfilled to the extent possible.

 

9.11                        Binding Effect; Assignment; No Third-Party
Beneficiaries.  All or any portion of the rights and obligations of the
Purchaser hereunder may be transferred by the Purchaser to any Affiliate or to
any transferee of Shares without the consent of the Company; provided that the
Purchaser shall notify the Company in writing prior to any such transfer.  No
portion of the rights or obligations of the Purchaser hereunder may be
transferred by the Purchaser to a non-Affiliate without the prior written
consent of the Company, provided that such consent shall not be required for
assignment of the rights under Section 4.7 (or, for the avoidance of doubt, of
the rights and obligations under the Ancillary Documents).  Subject to the
foregoing, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties. 
Except as set forth in Article VII, nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any Person not a party to
this Agreement.

 

9.12                        Restricted Information.  Notwithstanding anything to
the contrary, to the extent the Company is permitted to withhold information due
to privilege, contractual limitation, Legal Requirement or otherwise, the
Company shall use commercially reasonable efforts to seek to provide to the
Purchaser, the Purchaser Director or Purchaser’s representatives, as applicable,
such information in a manner that does not violate such limitations or
restrictions to the extent

 

28

--------------------------------------------------------------------------------


 

possible.

 

9.13                        Governing Law.  This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to any conflicts of law principles (whether of the State of New York or
any other jurisdiction) that would require the application of the law of any
other jurisdiction.

 

9.14                        Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LEGAL REQUIREMENT THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE,
AND COVENANT THAT NEITHER WILL ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE.  ANY PARTY MAY FILE A COPY OF THIS SECTION 9.14 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED AGREEMENT
BETWEEN THE PARTIES TO IRREVOCABLY WAIVE TRIAL BY JURY, AND THAT ANY PROCEEDING
OR ACTION WHATSOEVER BETWEEN THE PARTIES RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

9.15                        Execution of Agreement; Counterparts.  This
Agreement may be executed in any number of counterparts, each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  The exchange
of copies of this Agreement and of signature pages by facsimile, or by .pdf or
similar imaging transmission, will constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes.  Signatures of the parties transmitted by facsimile,
or by .pdf or similar imaging transmission, will be deemed to be their original
signatures for any purpose whatsoever and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.

 

9.16                        Currency.  All references to currency, monetary
value and dollars set forth herein mean United States (U.S.) dollars and all
payments hereunder shall be made in United States dollars.

 

9.17                        No Personal Liability of Directors, Officers,
Owners, Etc.  No director, officer, employee, incorporator, stockholder,
controlling Person, manager, member, general partner, limited partner, principal
or other agent of any of the Purchaser or Parent, the Company or Opco shall have
any liability for any obligations of the Purchaser or Parent, the Company or
Opco, as applicable, under this Agreement or for any claim based on, in respect
of, or by reason of, the respective obligations of the Purchaser or Parent, the
Company or Opco, as applicable, under this Agreement.  Each of parties hereto
hereby waives and releases all liability described in the immediately preceding
sentence.  This waiver and release is a material inducement to each party’s
entry into this Agreement.

 

29

--------------------------------------------------------------------------------


 

9.18                        30% Rule Compliance.

 

(a)                                 Notwithstanding any other provision of this
Agreement, no CPPIB Entity (each an “Applicable Entity”) will be required or
permitted to make any investment in any Group Entity that would be reasonably
expected to cause any such Applicable Entity to be in breach of or to contravene
the 30% Rule (as supported by the written opinion of external legal counsel to
such Applicable Entity at its own cost).

 

(b)                                 The Group Entities will co-operate with the
relevant Applicable Entities (to the extent commercially reasonable and provided
that one or more of the Applicable Entities agree to reimburse the Group
Entities for all reasonable out-of-pocket costs or expenses incurred by them, if
any, in respect of any such cooperation, excluding the cost of acquiring any
securities) to assist the Applicable Entities to comply with the 30% Rule in
relation to their investment in any Group Entity. In furtherance of the
foregoing, each Group Entity agrees to take any action or step reasonably
requested by any Applicable Entity, including, without limitation, a change in
the authorized capital of a Group Entity, that is necessary to avoid any breach
or potential breach of the 30% Rule, or any amendment or replacement of that
rule, including, without limitation, any breach or potential breach arising in
connection with the potential exercise of any rights of first refusal or first
offer, any pre-emptive rights, any right or obligation to transfer or exchange
securities (including in connection with but prior to the completion of any
Public Offering (including a Qualified IPO) or the issuance of equity securities
in any merger or other business combination (including a Qualified Merger), or
any option, warrant or other right or obligation to purchase or acquire
securities (including upon conversion of the Series A Convertible Preferred
Stock purchased hereunder), in each case existing or arising under this
Agreement or otherwise in relation to any Group Entity.  In addition, each Group
Entity agrees that it shall not, without CPPIB’s prior written consent, issue
any new securities or otherwise alter its capital structure in any way that
would affect or adjust any securityholder’s proportionate interest in the voting
rights to appoint and remove directors of the Group Entity or would otherwise
change the authorized or issued share capital of the Group Entity or the rights
attaching thereto if such change would result in a breach of the 30% Rule.

 

(c)                                  The Group Entities agree that they will
co-operate with any Applicable Entity (including, for greater certainty,
following the completion of an initial Public Offering by the Company (including
a Qualified IPO)) and use reasonable efforts to provide such information or
certifications as may reasonably be required by the Applicable Entities in the
event the Applicable Entities make an application to the Ontario Securities
Commission for a discretionary order providing a prospectus exemption from
applicable Canadian securities laws to facilitate the resale of Registrable
Securities or any securities issued in any merger or other business combination
involving the Company (including a Qualified Merger).

 

[Remainder of this page intentionally left blank]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

 

Canada Pension Plan Investment Board

 

 

 

 

 

 

 

By:

/s/ Pierre Lavallee

 

 

Name: Pierre Lavallee

 

 

Title: Senior Managing Director & Chief Talent Officer

 

 

 

 

 

 

 

By:

/s/ R. Scott Lawrence

 

 

Name: R. Scott Lawrence

 

 

Title: Managing Director, Head of Relationship Investments

 

 

 

 

 

 

 

21st Century Oncology Investments, LLC

 

 

 

 

 

 

By:

/s/ James Elrod

 

 

Name: James Elrod

 

 

Title: President

 

 

 

 

 

 

 

21st Century Oncology Holdings, Inc.

 

 

 

 

 

 

 

By:

/s/ Daniel Dosoretz, M.D.

 

 

Name: Daniel Dosoretz, M.D.

 

 

Title: CEO

 

 

 

 

21st Century Oncology, Inc.

 

 

 

 

 

 

By:

/s/ Daniel Dosoretz, M.D.

 

 

Name: Daniel Dosoretz, M.D.

 

 

Title: CEO

 

--------------------------------------------------------------------------------


 

Annex A

 

Defined Terms

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                                 “30% Rule” means those restrictions set out
in section 13 of the Canada Pension Plan Investment Board Regulations,
SOR/99-190, that prohibit CPPIB from investing directly or indirectly in the
securities of a corporation to which are attached more than 30% of the votes
that may be cast to elect the directors of that corporation.

 

(b)                                 “Acquisition” means (a) any acquisition of
equity interests in another Person or (b) any acquisition of assets constituting
all or substantially all of the business (or a line of business or business
unit) of any Person.

 

(c)                                  “Affiliate” means, with respect to any
Person, any Person directly or indirectly controlling, controlled by or under
common control with, such other Person, it being understood, for the avoidance
of doubt, that any officer or director of any Person and his or her immediate
family members or their Affiliates shall be deemed Affiliates of such Person. 
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.

 

(d)                                 “Ancillary Agreements” means the Certificate
of Designations, Warrant Agreement, the LLC Agreement and the Securityholders
Agreement.

 

(e)                                  “Applicable Exchange” means, as of the
applicable time of determination, the stock exchange or quotation service on
which the Common Stock is then listed or qualified for trading.

 

(f)                                   “Board” means the board of directors of
the Company.

 

(g)                                  “Business Day” means any day on which banks
are not required or authorized to close in New York City.

 

(h)                                 “Certificate of Designations” means the
Certificate of Designations of the powers, preferences and other special rights
of the Series A Convertible Preferred Stock, in the form attached as Exhibit E
hereto.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended, and rules and regulations issued pursuant to the Code.

 

(j)                                    “Commission” means the U.S. Securities
and Exchange Commission and each successor agency.

 

--------------------------------------------------------------------------------


 

(k)                                 “Commission Documents” means all Filed
Documents, but excluding any forward-looking disclosure set forth in any risk
factor section, any disclosures in any section relating to forward-looking
statements and any other disclosures included therein to the extent they are
predictive or forward-looking in nature.

 

(l)                                     “Common Stock” means share of the
Company’s common stock, par value $0.01 per share.

 

(m)                             “Company Material Adverse Effect” means any
change, event, development, state of facts or effect that has had a material
adverse effect on the business, properties, assets, liabilities, results of
operations or financial condition of the Company and its subsidiaries, taken as
a whole; provided, however, none of the following shall be deemed in itself, or
in any combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Company Material
Adverse Effect, except, in the case of any event described in clauses (ii),
(iii), (iv), (vi) or (vii) below, those events that have, or are reasonably
likely to have, a disproportionate impact on the Company and its subsidiaries
taken as a whole, as compared to other entities operating in the industries or
markets in which the Company and each of its subsidiaries operate (and in any
such case, only such disproportionate impact shall be taken into account in
determining if a Company Material Adverse Effect has occurred): any adverse
change, effect, event, occurrence, state of facts or development arising from or
relating to (i) the announcement or pendency of the transactions contemplated by
this Agreement; (ii) conditions affecting the industry in which the Company and
its subsidiaries participate, the United States economy as a whole or the
financial, securities, commodities or credit markets in general or the markets
in which the Company and its subsidiaries operate in general; (iii) changes in
GAAP (or interpretations thereof); (iv) changes in law, rules, regulations,
orders, or other binding directives issued by any Governmental Body (or
interpretations thereof); (v) performance or compliance with the terms of this
Agreement, or the taking or refraining from taking of any action required by
this Agreement or at the written direction of Purchaser; (vi) national or
international political or social conditions, including, the commencement,
continuation or escalation of a war, armed hostilities or other international or
national calamity or act of terrorism, directly or indirectly involving the
United States of America or other markets in which the Company or any of its
subsidiaries operate; (vii) changes in financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index; or (viii) any failure by the Company to meet any estimates
or expectations regarding the Company’s revenues, earnings or other financial
performance or results of operations for any period, or any failure by the
Company to meet its internal budgets, plans, forecasts regarding its revenues,
earnings or other financial performance or results of operations; provided, that
the exception in this clause (viii) shall not prevent or otherwise affect a
determination that any effect underlying such failure resulted in, or
contributed to, a Company Material Adverse Effect.

 

(n)                                 “Confidentiality Agreement” means the
Confidentiality Agreement,

 

A-33

--------------------------------------------------------------------------------


 

dated as of June 6, 2014, between the Company and the Purchaser, as may be
amended from time to time.

 

(o)                                 “Consent” means any approval, consent,
waiver or other authorization (including any Governmental Authorization).

 

(p)                                 “Contract” means, with respect to a Person,
any agreement, contract, lease, commitment, promise, indenture, or undertaking,
to which such Person is legally bound or to which any of such Person’s
properties or assets is subject.

 

(q)                                 “CPPIB” means the Canada Pension Plan
Investment Board established under the Canada Pension Plan Investment Board Act,
S.C. 1997, c. 40.

 

(r)                                    “CPPIB Entity” means CPPIB and any
subsidiary thereof, as that term is defined in the Canada Pension Plan
Investment Board Act.

 

(s)                                   “Designated Representatives” shall mean R.
Scott Lawrence and Christian Hensley.

 

(t)                                    “Employee Plans” means all employee
welfare benefit plans (as defined in Section 3(1) of ERISA), employee pension
benefit plans (as defined in Section 3(2) of ERISA) and all other material
employment, compensation, consulting, bonus, stock option, restricted stock
grant, stock purchase, other cash or stock-based incentive, profit sharing,
savings, retirement, disability, insurance, severance, deferred compensation and
other similar fringe or employee benefit plans, programs, agreements or
arrangements sponsored, maintained, contributed to or required to be contributed
to, or entered into by Parent, the Company or any of its subsidiaries for the
benefit of, or relating to, any current or former employee, director or other
independent contractor of, or consultant to, Parent, the Company or any of its
subsidiaries in respect of which Parent, the Company or any of its subsidiaries
has any liability.

 

(u)                                 “Encumbrance” means any charge, claim,
community property interest, condition, equitable interest, lien, option,
pledge, security interest, right of first refusal or similar restriction (other
than restrictions on transfer imposed by applicable securities laws).  For the
avoidance of doubt, “Encumbrance” shall not be deemed to include any
non-exclusive out-license of intellectual property rights in the ordinary course
of business.

 

(v)                                 “Environmental Claim” means any written
claim, action, cause of action, formal investigation or written notice by any
Person alleging potential liability (including potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries or penalties) arising out
of, based on or resulting from (a) the presence, or release into the
environment, of any Hazardous Material at any location, whether or not owned or
operated by such Person or any of its subsidiaries or (b) circumstances forming
the basis of any violation of any

 

A-34

--------------------------------------------------------------------------------


 

Environmental Law.

 

(w)                               “Environmental Laws” means all applicable
Legal Requirements in effect on the date of this Agreement relating to human
health and safety (with respect to Hazardous Materials) or pollution or
protection of the environment, including laws relating to releases or threatened
releases of Hazardous Materials or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, transport or handling of
Hazardous Materials.

 

(x)                                 “Environmental Permits” means any permit,
approval, identification number, license and other authorization required under
any applicable Environmental Law.

 

(y)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended, and any rules or regulations pursuant to
ERISA.

 

(z)                                  “ERISA Affiliate” means any entity, whether
or not incorporated, that together with the Company would be deemed a “single
employer” for purposes of Section 414 of the Code or Section 4001 of ERISA.

 

(aa)                          “Exchange Act” means the U.S. Securities Exchange
Act of 1934, as amended.

 

(bb)                          “Governmental Authorization” means any approval,
accreditation, consent, license, permit, waiver or other authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Body or pursuant to any applicable Legal Requirement.

 

(cc)                            “Governmental Body” means any federal, state,
local, municipal, foreign or other governmental or quasi-governmental authority
of any nature (including any governmental agency, branch, department, official
or entity and any court or other tribunal), multi-national organization or body,
or body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, including any antitrust authority.

 

(dd)                          “Group Entity” means Parent, the Company and each
of their respective subsidiaries.

 

(ee)                            “Hazardous Materials” means (a) any petroleum,
petroleum products, byproducts or breakdown products, radioactive materials,
asbestos-containing materials or polychlorinated biphenyls or (b) any chemical,
material, waste or other substance defined or regulated because of its harmful,
toxic or hazardous characteristics under any applicable Environmental Law.

 

(ff)                              “Indebtedness” means with respect to the
Company and its subsidiaries, (a) all obligations of any such Person for
borrowed money or in respect of loans,

 

A-35

--------------------------------------------------------------------------------


 

advances, or interest rate derivative or hedging transactions (including any
unpaid principal, premium and accrued and unpaid interest), (b) indebtedness
evidenced by any note, bond, debenture or other debt security, to the extent not
included in clause (a), (c) letters of credit, issued for the account of any
such Person, (d) obligations under leases required in accordance with GAAP to be
recorded as a capital lease.

 

(gg)                            “knowledge”, when applied to the Company, means
the actual knowledge, after due inquiry, of Daniel Dosoretz, Frank English, Joe
Biscardi, Norton Travis, Kurt Janavitz or Madlyn Dornaus.

 

(hh)                          “Legal Requirement” means any federal, state,
local, municipal, foreign, international, multinational or other administrative
Order, constitution, law, principle of equity, ordinance, principle of common
law, regulation, statute or treaty.

 

(ii)                                  “Loan Agreements” means the following (as
they may be amended, supplemented, modified or replaced from time to time):

 

(i)                                     the Credit Agreement dated as of May 10,
2012, as amended and restated August 28, 2013, among Opco, the Company, Wells
Fargo Bank, National Association, as administrative agent, and the joint lead
arrangers, joint bookrunners, co-documentation agents and syndication agent
referred to therein;

 

(ii)                                  the Indenture entered into by Opco and
certain of its subsidiaries dated as of May 10, 2012, by and between Wilmington
Trust, National Association, as trustee, Opco and the Persons set forth as
“Guarantors” therein, in connection with the issuance by Opco (then named
“Radiation Therapy Services, Inc.”) of the 8 7/8% Senior Secured Second Lien
Notes due 2017, together with all instruments and other agreements entered into
by Opco or such Persons in connection therewith;

 

(iii)                               the Indenture entered into by Opco and
certain of its subsidiaries dated as of April 20, 2010, by and between Wells
Fargo Bank, National Association as trustee, Opco and the Persons set forth as
“Guarantors” therein, in connection with the issuance by Opco (then named
“Radiation Therapy Services, Inc.”) of the 9-7/8% Senior Subordinated Notes due
2017, together with all instruments and other agreements entered into by Opco or
such Persons in connection therewith; and

 

(iv)                              the Amended and Restated Indenture entered
into by OnCure Holdings, Inc. and certain of its subsidiaries dated as of
October 25, 2013, by and between Wilmington Trust, National Association, as
trustee, OnCure Holdings, Inc. and the Persons set forth as “Guarantors”
therein, in connection with the issuance by OnCure Holdings, Inc. of the 11-3/4%
Senior Secured Notes due 2017, together with all instruments and other
agreements entered into by Opco or such Persons in connection therewith.

 

A-36

--------------------------------------------------------------------------------


 

(jj)                                “Management Agreement” shall mean the
Management Agreement, dated as of February 21, 2008, among Parent, the Company,
Opco and Vestar Capital Partners, Inc.

 

(kk)                          “Material Contract” means any Contract to which
Parent, the Company or any of its Subsidiaries is a party that constitutes:

 

(i)                                     a Contract with respect to any equity
securities or any voting or governance rights with respect to any such Person;

 

(ii)                                  any Related Party Contract;

 

(iii)                               any Contract with respect to the New York
Proton Center Project;

 

(iv)                              any Contract with respect to an Acquisition
that has remaining contingent payment obligations of any such Person or that has
not yet been consummated;

 

(v)                                 any Contract with respect to Indebtedness of
any such Person with a principal amount in excess of $5 million; or

 

(vi)                              any other Contract to which any such Person is
a party that provides for payments to or by such Person in excess of $20 million
in any specified 12 month period.

 

(ll)                                  “New York Proton Center Project” means the
development, construction, advancement, operation and management of a proton
cancer center in New York City.

 

(mm)                  “Ontario Securities Commission” means the Ontario
Securities Commission and each successor agency.

 

(nn)                          “Order” means any award, decision, injunction,
judgment, order, ruling, subpoena or verdict entered, issued, made or rendered
by any court, administrative agency or other Governmental Body or by any
arbitrator.

 

(oo)                          “Organization Documents” means, with respect to a
Person, the articles or certificate of incorporation and the bylaws or any
equivalent organizational documents of such Person.

 

(pp)                          “Person” means any individual, partnership,
limited partnership, corporation, business trust, limited liability company,
limited liability partnership, joint stock company, trust, estate,
unincorporated association, joint venture or other entity.

 

(qq)                          “Proceeding” means any judicial, administrative or
arbitral action, suit, hearing, investigation or other proceeding (whether
public or private) by or before any

 

A-37

--------------------------------------------------------------------------------


 

Governmental Body or any arbitrator.

 

(rr)                                “Public Offering” has the meaning ascribed
to it in the Securityholders Agreement.

 

(ss)                              “Purchaser Material Adverse Effect” means any
change, event, development, state of facts or effect that has had, or would
reasonably be expected to have, a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby.

 

(tt)                                “Qualified IPO” has the meaning ascribed to
it in the Certificate of Designations.

 

(uu)                          “Qualified Merger” has the meaning ascribed to it
in the Certificate of Designations.

 

(vv)                          “Registrable Securities” has the meaning ascribed
to it in the Securityholders Agreement.

 

(ww)                      “Representatives” means with respect to an
underwriting, the managing underwriters for such underwriting.

 

(xx)                          “Securities Act” means the U.S. Securities Act of
1933, as amended.

 

(yy)                          “Series A Convertible Preferred Stock” has the
meaning set forth in the Certificate of Designations.

 

(zz)                            “Subscription Price” means $325,000,000.

 

(aaa)                   “Tax” or “Taxes” means any federal, state, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

 

(bbb)                   “Tax Return” means any return, declaration, report,
claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

 

(ccc)                      “Transaction Agreements” means this Agreement, the
Certificate of Designations, the Warrant Agreement, the LLC Agreement and the
Securityholders Agreement.

 

Terms that are not defined in this Annex A above have the meanings set forth in
the

 

A-38

--------------------------------------------------------------------------------


 

Section set forth opposite such term:

 

Term

 

Section

 

 

 

Agreement

 

Preamble

 

 

 

Applicable Entity

 

9.18

 

 

 

Audited Balance Sheet Date

 

2.5

 

 

 

Audited Financial Statements

 

2.5

 

 

 

Closing

 

1.2

 

 

 

Closing Date

 

1.2

 

 

 

Company

 

Preamble

 

 

 

Company Indemnified Person

 

7.2

 

 

 

Contemplated Transactions

 

2.2(a)

 

 

 

Damages

 

7.1

 

 

 

Filed Documents

 

2.4

 

 

 

Financial Statements

 

2.5

 

 

 

Fundamental Representations

 

9.1(a)

 

 

 

GAAP

 

2.5

 

 

 

Health Information Laws

 

2.12(e)

 

 

 

HIPAA

 

2.12(c)

 

 

 

HITECH

 

2.12(c)

 

 

 

HSR Act

 

4.6

 

 

 

Indemnified Party

 

7.3

 

 

 

Indemnifying Party

 

7.3

 

 

 

Interim Financial Statements

 

2.5

 

 

 

Investor Expenses

 

4.3

 

A-39

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

 

LLC Agreement

 

6.1(f)

 

 

 

Money Laundering Laws

 

2.12(g)

 

 

 

NI 45-106

 

3.3(c)

 

 

 

NYPM

 

2.3(h)

 

 

 

NYPM LLC Agreement

 

2.3(h)

 

 

 

OFAC

 

2.12(h)

 

 

 

Other Plan Laws

 

2.10(a)

 

 

 

Parent

 

Preamble

 

 

 

Purchase Transaction

 

Recitals

 

 

 

Preferred Stock

 

2.3(b)

 

 

 

Purchaser

 

Preamble

 

 

 

Purchaser Indemnified Person

 

7.1

 

 

 

Securityholders Agreement

 

6.1(f)

 

 

 

Shares

 

1.1

 

 

 

Termination Date

 

8.1(b)

 

 

 

Warrant Agreement

 

4.7

 

 

 

Vestar

 

6.1(i)

 

A-40

--------------------------------------------------------------------------------